Opinion by
Cline, J.
At the trial the customs broker testified that in circling the items at the end of the invoice which were to be deducted, through error, he circled the item “gremio in the amount of 801 Escuidos” and that his office had never deducted such a tax before. Although the broker exhibited a lack of care in making the entry, there was nothing in the record indicating that there was an intention on his part or the petitioner to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted. (Linen Thread Co. v. United States, 13 Ct. Cust. Appls. 395, T. D. 41322, followed.)